Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 11/7/2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species 2-6, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/7/2022. In addition to that, claims 5-6 directed to species 2 are also withdrawn from examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Claim(s) 1-2,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0100683 A1 (“Bhattacharya”).

Regarding claim 1, Bhattacharya shows (Fig. 5) an apparatus comprising: 
a fabric substrate (51, textile substrate, para 49) that includes conductive yarn (511 512, para 49) and contact pads (516, para 49, connector areas working as a pad made from conductive yarn as specified in para 18) formed from the conductive yarn.
Bhattacharya (Fig. 5 embodiment) does not specifically show electrical components mounted on the fabric substrate, wherein the electrical components are electrically coupled to the contact pads.
Bhattacharya (Fig. 4 embodiment) shows electrical components (42, para 44) mounted on the fabric substrate (41, para 44), wherein the electrical components are electrically coupled to the contact pads (411, para 44, where electrode 411 is used as a pad to connect the substrate to the component).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Bhattacharya (Fig. 4 embodiment), with electrical components, to the invention of Bhattacharya shows (embodiment of Fig. 5).
The motivation to do so is that the combination produces the predictable result of having an electronic textile with electronic component (para 45). 

Regarding claim 2, Bhattacharya shows further comprising solder with which the contact pads of the fabric substrate are soldered to solder pads in the electrical components (para 4).

Regarding claim 9, Bhattacharya shows (Fig. 5) wherein the conductive yarn (511,512) is exposed on a surface of the fabric substrate (51).

2. Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya as applied to claim 1 above further in view of US 2004/0009729 A1 (“Hill”).

Regarding claim 3, Bhattacharya shows the electrical components and the fabric substrate.
Bhattacharya does not show a flexible printed circuit having an array of openings, wherein the electrical components are attached to the flexible printed circuit and the flexible printed circuit is attached to the fabric substrate.
Hill shows (Fig. 2) a flexible printed circuit (functional yarn 150, para 23 which is flexible (para 20)) having an array of openings (between 154 wirings of 150), wherein the electrical components (160, para 23) are attached to the flexible printed circuit and the flexible printed circuit is attached to the fabric substrate (152, polyester, para 23).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Hill, with flexible printed circuit, to the invention of Bhattacharya.
The motivation to do so is that the combination produces the predictable result of woven article with electronic device and interconnected wirings (abstract). 

Regarding claim 4, Hill shows (Fig. 2) wherein the electrical components (160, LED) comprise light-emitting diodes (para 23).

3. Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya as applied to claim 1 above further in view of US 2006/0169989 A1 (“Bhattacharya2”).

Regarding claim 7, Bhattacharya shows the electrical components.
Bhattacharya does not show a flexible printed circuit having an array of openings and metal traces that form solder pads, wherein the electrical components have solder pads that are soldered to the solder pads on the flexible printed circuit.
Bhattacharya2 shows (Fig. 6A) a flexible printed circuit (10, stretchable interconnect, para 103) having an array of openings (within the four strands of 10) and metal traces that form solder pads (conductive paste, para 103), wherein the electrical components (12, para 103) have solder pads that are soldered to the solder pads on the flexible printed circuit.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Bhattacharya2, with flexible printed circuit, to the invention of Bhattacharya.
The motivation to do so is that the combination produces flexible and deformable electronics (para 24).

4. Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya as applied to claim 1 above further in view of US 2010/0123386 A1 (“Chen”).

Regarding claim 8, Bhattacharya shows the electrical components.
Bhattacharya does not show wherein each of the electrical components comprises an interposer to which multiple semiconductor dies are mounted.
Chen shows (Fig. 13) wherein each of the electrical components comprises an interposer (120, para 132) to which multiple semiconductor dies (130, para 132) are mounted.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have multiple semiconductor dies on an interposer instead of a single component according to the teaching of “Chen”, since it has been held to be within the general skill of a worker in the art to select a known electrical component on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960). 
Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).
The motivation to do so is that the selection of an art recognized electrical component of Chen is suitable for the intended use of Bhattacharya (MPEP §2144.07).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819